Citation Nr: 0002581	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-31 060A	)	DATE
					)
					)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rash or sore of 
both legs due to exposure to herbicide agents. 

2.  Entitlement to an increased rating for residuals of 
jungle rot, both legs, currently evaluated as 10 percent. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971.

This appeal arises from a May 1992 rating decision from the 
Newark, New Jersey Regional Office (RO) that denied the 
veteran's claim for entitlement to individual 
unemployability.  A substantive appeal was filed in July 1992 
with a hearing at the RO before a local hearing officer 
requested.  In June 1993, the abovementioned RO hearing was 
held.  

During the course of this appeal, the veteran has relocated 
to South Carolina, and his claim is now being handled by the 
Columbia, South Carolina RO.   

This appeal additionally arises from the September 1997 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that determined that new and material evidence to 
reopen the veteran's claim for service connection for a rash 
or sores on both legs as being due to exposure to herbicides 
had not been submitted and continued the evaluation of the 
veteran residuals of jungle rot, both legs, at 10 percent.  A 
Notice of Disagreement was filed in September 1997 and a 
Statement of the Case was issued in October 1997.  A 
substantive appeal was filed in October 1997 with no hearing 
requested. 

In writing in June 1996 the veteran withdrew his appeal as to 
the issue of service connection for non-Hodgkins lymphoma.  
In a letter to the veteran in May 1997, the RO indicated that 
the claim for service connection for non-Hodgkins lymphoma 
was going to be reinstated based on a communication from the 
veteran to the Secretary requesting this.  On a review of the 
letter to the Secretary, there was no mention of non-
Hodgkin's lymphoma.  Accordingly, the appeal is not 
reinstated. 

The Board notes that the veteran has indicated that he wanted 
service connection for asthma as due to herbicide exposure.  
Additionally, the veteran has indicated that he is seeking an 
increased evaluation for service connection residuals of 
warts of the hands.  The RO has not developed these issues.  
The issue of the appellant's entitlement to service 
connection for asthma secondary to exposure to herbicide 
agents and the issue of entitlement to an increased 
evaluation for service connection warts of the hands are not 
inextricably intertwined with the current appeal.  As no 
action has been taken, they are referred to the RO for the 
appropriate action.

The issue of entitlement to an increased rating for residuals 
of jungle rot, both legs and an issue for which a notice of 
disagreement was filed are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  Service connection has been granted by the RO for rash or 
sore on both legs.

2.   By rating action of August 1993, the veteran's PTSD was 
increased to 100 percent.


CONCLUSIONS OF LAW

1.   The request to reopen the claim for service connection 
for rash or sores of both legs as being due to exposure to 
herbicides has no legal merit.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.   The claim for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities has no legal merit.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim
for service connection for rash or sores of both legs
as due to exposure to herbicides.

By rating action of November 1977, service connection for 
residuals of jungle rot of both legs was granted.

By rating action of September 1997, service connection for 
sores and rash on legs as result of exposure to herbicides 
was denied.  The veteran received notice of this decision in 
the same month.  

Later in September 1997, the veteran submitted photographs of 
his legs.

By rating action dated later in September 1997, it was 
determined that new and material evidence to reopen the claim 
for service connection for rash or sores on both legs as 
being due to exposure to herbicides had not been submitted.  
The current appeal to the Board arises from this action. 

In reviewing the record, the question arises as to the basis 
for the RO's consideration of this issue on the basis that 
there had been a prior final denial of this matter.  Be that 
as it may, the Board notes that service connection is already 
in effect for a skin disability of the legs.  Irrespective of 
the underlying cause, service connection has been granted, 
and the veteran is receiving compensation.  Therefore, there 
is no claim to adjudicate.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Since service connection has already been granted 
for a skin disability of the legs, there is no legal merit to 
the veteran's claim of service connection for a skin 
disability due to exposure to herbicide agents. 


II.  TDIU

The veteran is service connected for post traumatic stress 
disorder (PTSD); residuals, jungle rot, both legs; 
dermatitis, groin; and scars of warts, both hands.

By rating action in August 1993, a 100 percent schedular 
evaluation was assigned for PTSD, effective from January 
1990.  The applicable criteria provide as follows:

Sec. 4.16  Total disability ratings for 
compensation based on unemployability of 
the individual.

     (a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a 
substantially gainful occupation as a 
result of service-connected 
disabilities...[Emphasis Added].

38 C.F.R. § 4.16 (1999).
 
The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for PTSD, a TDIU 
claim under 38 C.F.R. § 4.16 is precluded by applicable 
criteria.  See ZP v. Brown, 7 Vet. App. 541 (1995).


ORDER

The veteran's claim for service connection for rash or sores 
on both legs as being due to exposure to herbicides is 
dismissed. 

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.


REMAND

The veteran contends that the RO erred by failing to grant an 
increased rating for service connected jungle rot of both 
legs, currently evaluated as 10 percent.  He has thus stated 
a well-grounded claim for an increased rating.  A claim for 
an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The undersigned notes that the record is inadequate for 
rating the veteran.  There is no current examination 
regarding the veteran's service connected residuals of jungle 
rot of both legs.  The duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Thus, a current VA examination should be afforded, and the 
examiner should perform all indicated diagnostic tests and 
review all recent treatment records.  The veteran's attention 
is directed to the following regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

The Board notes that the veteran filed a notice of 
disagreement in October 1995 to an August 1995 rating action 
that denied entitlement to Special Monthly Compensation.  The 
filing of a notice of disagreement puts a claim in appellate 
status, and this claim must be considered in connection with 
the current appeal.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the residuals of 
jungle rot of both legs in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.
 
2.  Following completion of the above 
action, the veteran should be afforded a 
VA skin examination to determine the 
current severity of the service connected 
residuals of jungle rot of both legs.  
The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiner prior 
to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should describe the 
manifestations of the veteran's residuals 
of jungle rot of both legs and answer the 
following questions:  (1) whether there 
is any exudation or itching, and the 
frequency of same; (2) whether there are 
extensive lesions; (3) whether there is 
disfigurement and the degree of same; (4) 
whether there is ulceration; (5) whether 
there is exfoliation and the degree of 
same; (6) whether there is crusting; (7) 
whether there are systemic or nervous 
manifestations; (8) and whether the 
condition is exceptionally repugnant.  
All questions must be answered.  If the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim for 
residuals of jungle rot of both legs on 
the basis of all the evidence of record.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
the examination, the RO should consider 
and discuss 38 C.F.R. § 3.655.  If this 
is the case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

4.  The RO should furnish the veteran 
with a statement of the case on the issue 
of entitlement to Special Monthly 
Compensation (SMC) for aid and attendance 
or at the housebound rate.  If a 
substantive appeal is filed, this issue 
should be returned to the Board for 
continuation of appellate review.  The 
RO's attention is directed to the 
additional issues raised by the veteran 
as reported in the Introduction section 
of this decision.  These issues may be 
inextricably intertwined with the SMC 
issues and should be addressed prior to a 
decision on SMC.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



___________________________
Iris S. Sherman
Member, Board of Veterans' Appeals


 


